Case 19-23100-jra   Doc 12   Filed 11/18/19   Page 1 of 23
                                         Case 19-23100-jra                   Doc 12            Filed 11/18/19                Page 2 of 23

 Fill in this information to identify your case:

 Debtor 1                   George H. Harvey
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF INDIANA

 Case number            19-23100
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          1st Source Bank                                         Last 4 digits of account number                                                                        $354.99
              Nonpriority Creditor's Name
              P.O. Box 1602                                           When was the debt incurred?
              South Bend, IN 46634
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              54748                                                Best Case Bankruptcy
                                     Case 19-23100-jra                     Doc 12           Filed 11/18/19                Page 3 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.2      Ability Recovery Service                                   Last 4 digits of account number       08N2                                               $454.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 02/19
          Po Box 4262
          Scranton, PA 18505
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Epmg Of In - Hobsm


 4.3      Affiliated Acceptance Corp                                 Last 4 digits of account number       0120                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 11/20/09 Last Active
          Po Box 790001                                              When was the debt incurred?           12/30/09
          Sunrise Beach, MO 65079
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Installment Sales Contract


 4.4      Afni Inc                                                   Last 4 digits of account number                                                          $760.00
          Nonpriority Creditor's Name
          1310 Martin Luther King Drive                              When was the debt incurred?
          P.O. Box 3517
          Bloomington, IL 61702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case 19-23100-jra                     Doc 12           Filed 11/18/19                Page 4 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.5      AmeriCredit/GM Financial                                   Last 4 digits of account number       6150                                             $5,279.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 11/14/07 Last Active
          Po Box 183853                                              When was the debt incurred?           6/26/14
          Arlington, TX 76096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile - Repossessed 6/2017


 4.6      Beacon Medical Group                                       Last 4 digits of account number                                                            $65.55
          Nonpriority Creditor's Name
          710 N. Niles Ave                                           When was the debt incurred?
          South Bend, IN 46617
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7      Burke Costanza & Carbuerry, LLP                            Last 4 digits of account number                                                          $511.24
          Nonpriority Creditor's Name
          9191 Broadway                                              When was the debt incurred?
          Merrillville, IN 46410
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case 19-23100-jra                     Doc 12           Filed 11/18/19                Page 5 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

                                                                                                           Geico
                                                                                                           Casualty
                                                                                                           Company
 4.8      CCS                                                        Last 4 digits of account number       Debt                                               $316.62
          Nonpriority Creditor's Name
          P.O. Box 55126                                             When was the debt incurred?
          Boston, MA 02205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



                                                                                                           Allstate
                                                                                                           Property &
 4.9      CCS                                                        Last 4 digits of account number       Casualty                                           $197.64
          Nonpriority Creditor's Name
          P.O. Box 55126                                             When was the debt incurred?
          Boston, MA 02205
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 0        Cda/Pontiac                                                Last 4 digits of account number       0068                                                 $94.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 01/17
          Po Box 213
          Streator, IL 61364
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Northwest Emergency
              Yes                                                       Other. Specify   Assoc Llc



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case 19-23100-jra                     Doc 12           Filed 11/18/19                Page 6 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.1
 1        Chase Bank                                                 Last 4 digits of account number                                                          $440.00
          Nonpriority Creditor's Name
          270 Park Ave                                               When was the debt incurred?
          New York, NY 10017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



                                                                                                           Celedon
 4.1                                                                                                       Driving
 2        Clements Legal                                             Last 4 digits of account number       School                                           $5,600.00
          Nonpriority Creditor's Name
          P.O. Box 36184                                             When was the debt incurred?
          Indianapolis, IN 46236
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.1      Convergent Healthcare Recovery,
 3        Inc.                                                       Last 4 digits of account number       9238                                             $4,590.00
          Nonpriority Creditor's Name
          Po Box 6209                                                When was the debt incurred?           Opened 10/18
          Department 0102
          Champaign, IL 61826
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Cbo/Osf




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case 19-23100-jra                     Doc 12           Filed 11/18/19                Page 7 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.1      Convergent Healthcare Recovery,
 4        Inc.                                                       Last 4 digits of account number       9236                                               $500.00
          Nonpriority Creditor's Name
          Po Box 6209                                                When was the debt incurred?           Opened 10/18
          Department 0102
          Champaign, IL 61826
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Cbo/Osf


 4.1      Convergent Healthcare Recovery,
 5        Inc.                                                       Last 4 digits of account number       9237                                                 $50.00
          Nonpriority Creditor's Name
          Po Box 6209                                                When was the debt incurred?           Opened 10/12/18
          Department 0102
          Champaign, IL 61826
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Cbo Osf


 4.1
 6        Credence Resource Management                               Last 4 digits of account number       3112                                               $580.00
          Nonpriority Creditor's Name
          17000 Dallas Parkway                                       When was the debt incurred?           Opened 02/16
          Suite 204
          Dallas, TX 75248
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Att Mobility




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case 19-23100-jra                     Doc 12           Filed 11/18/19                Page 8 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.1
 7        Credit Acceptance                                          Last 4 digits of account number       5095                                             $6,077.00
          Nonpriority Creditor's Name
          25505 West 12 Mile Rd                                                                            Opened 08/18 Last Active
          Suite 3000                                                 When was the debt incurred?           4/26/19
          Southfield, MI 48034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Automobile-Insurance Company took car


 4.1
 8        Credit Management, LP                                      Last 4 digits of account number       5864                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 9/08/16
          Po Box 118288
          Carrollton, TX 75011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Comcast Cable


 4.1
 9        Deanna S. Baughman                                         Last 4 digits of account number                                                      $13,870.00
          Nonpriority Creditor's Name
          212 Hamlet Street                                          When was the debt incurred?
          Hamlet, IN 46532
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Attorney's Fees and Daycare cost




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case 19-23100-jra                     Doc 12           Filed 11/18/19                Page 9 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.2
 0        Diversified Consultants, Inc.                              Last 4 digits of account number       8272                                               $693.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 01/18
          Po Box 679543
          Dallas, TX 75267
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Dish Network


 4.2
 1        ERC/Enhanced Recovery Corp                                 Last 4 digits of account number       5042                                               $982.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 08/18
          8014 Bayberry Road
          Jacksonville, FL 32256
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Sprint


 4.2
 2        Grant Mercantile Agency                                    Last 4 digits of account number       17EJ                                                 $68.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 11/17
          Po Box 658
          Oakhurst, CA 93644
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Prompt
              Yes                                                       Other. Specify   Ambulance/West




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 19-23100-jra                     Doc 12           Filed 11/18/19               Page 10 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.2
 3        I C System Inc                                             Last 4 digits of account number       9531                                               $200.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 08/18
          P.O. Box 64378
          St. Paul, MN 55164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney American
              Yes                                                       Other. Specify   Anesthesiology Associ


 4.2
 4        Indiana Department of Revenue                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Bankruptcy Section -MS 108                                 When was the debt incurred?
          100 North Senate Avenue, N240
          Indianapolis, IN 46204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 5        Internal Revenue Service                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          P.O. Box 7346                                              When was the debt incurred?
          Philadelphia, PA 19101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 19-23100-jra                     Doc 12           Filed 11/18/19               Page 11 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.2
 6        Jefferson Capital Systems, LLC                             Last 4 digits of account number       4003                                               $728.00
          Nonpriority Creditor's Name
          Po Box 1999                                                When was the debt incurred?           Opened 08/17
          Saint Cloud, MN 56302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Factoring Company Account Verizon
              Yes                                                       Other. Specify   Wireless


                                                                                                           Benjamin
 4.2                                                                                                       Franklin
 7        Johathan R. O'Hara                                         Last 4 digits of account number       Plumbing                                           $200.00
          Nonpriority Creditor's Name
          1304 Vale Park Road                                        When was the debt incurred?
          Valparaiso, IN 46383
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 8        Komyatte & Casbon, PC                                      Last 4 digits of account number       7682                                             $3,977.00
          Nonpriority Creditor's Name
          Attn: Collections Department                               When was the debt incurred?           Opened 2/29/16
          9650 Gordon Drive
          Highland, IN 46322
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   St Catherine Hospital




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 19-23100-jra                     Doc 12           Filed 11/18/19               Page 12 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.2
 9        Komyatte & Casbon, PC                                      Last 4 digits of account number       7538                                             $1,510.00
          Nonpriority Creditor's Name
          Attn: Collections Department                               When was the debt incurred?           Opened 2/29/16
          9650 Gordon Drive
          Highland, IN 46322
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   St Mary Medical Center


 4.3
 0        Komyatte & Casbon, PC                                      Last 4 digits of account number       7268                                               $646.00
          Nonpriority Creditor's Name
          Attn: Collections Department                               When was the debt incurred?           Opened 6/22/15
          9650 Gordon Drive
          Highland, IN 46322
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   St Mary Medical Center


 4.3
 1        Komyatte & Casbon, PC                                      Last 4 digits of account number       4948                                               $395.00
          Nonpriority Creditor's Name
          Attn: Collections Department                               When was the debt incurred?           Opened 1/20/17
          9650 Gordon Drive
          Highland, IN 46322
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Dermatology Assoc Of Nw Ind




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 19-23100-jra                     Doc 12           Filed 11/18/19               Page 13 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.3
 2        LaPorte Physician Network                                  Last 4 digits of account number                                                            $18.69
          Nonpriority Creditor's Name
          P.O. Box 74008602                                          When was the debt incurred?
          Chicago, IL 60674
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 3        Lockhart,morris & Mont                                     Last 4 digits of account number       8395                                             $5,426.00
          Nonpriority Creditor's Name
          1401 N Central Expy Ste                                    When was the debt incurred?           Opened 11/18
          Richardson, TX 75080
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Roehl Transport Inc


 4.3
 4        Navient                                                    Last 4 digits of account number       2197                                             $6,698.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 05/06 Last Active
          Po Box 9000                                                When was the debt incurred?           5/30/17
          Wiles-Barr, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 19-23100-jra                     Doc 12           Filed 11/18/19               Page 14 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.3
 5        Nipsco                                                     Last 4 digits of account number                                                          $442.00
          Nonpriority Creditor's Name
          1232 w st rd 2                                             When was the debt incurred?           01/1/2017
          Iaporte, IN 46350
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 6        OFC                                                        Last 4 digits of account number                                                      $19,915.90
          Nonpriority Creditor's Name
          P.O. Box 775599                                            When was the debt incurred?
          Chicago, IL 60677
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 7        Phych Consult                                              Last 4 digits of account number                                                            $67.38
          Nonpriority Creditor's Name
          809 Jefferson Ave                                          When was the debt incurred?
          La Porte, IN 46350
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 19-23100-jra                     Doc 12           Filed 11/18/19               Page 15 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.3      Professional Bureau of Collections
 8        of Ma                                                      Last 4 digits of account number       7576                                           $10,945.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 11/06/18
          5295 Dtc Parkway
          Greenwood Village, CO 80111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   14 Gfc Lending Llc


                                                                                                           North
                                                                                                           Indiana
 4.3                                                                                                       Emergency
 9        Schumacher Clinical Partners                               Last 4 digits of account number       PHYS L                                             $476.10
          Nonpriority Creditor's Name
          P.O. Box 731584                                            When was the debt incurred?
          Dallas, TX 75373
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 0        Selene Finance                                             Last 4 digits of account number       0744                                             Unknown
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 6/21/07 Last Active
          Po Box 422039                                              When was the debt incurred?           11/02/17
          Houston, TX 77242
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   FHA Real Estate Mortgage




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 19-23100-jra                     Doc 12           Filed 11/18/19               Page 16 of 23
 Debtor 1 George H. Harvey                                                                               Case number (if known)         19-23100

 4.4
 1        Specialized Loan Servicing                                 Last 4 digits of account number                                                      $37,655.72
          Nonpriority Creditor's Name
          P.O. Box 636005                                            When was the debt incurred?
          Littleton, CO 80163
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Home was forclosed and sold. any
              Yes                                                       Other. Specify   remaining amount is unsecured.


 4.4
 2        Synchrony Bank/Walmart                                     Last 4 digits of account number       7163                                             Unknown
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 02/06 Last Active
          Po Box 965060                                              When was the debt incurred?           11/09/07
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.4
 3        Thomas Law Firm                                            Last 4 digits of account number                                                          $443.71
          Nonpriority Creditor's Name
          11623 Coldwater Road, Suite 104                            When was the debt incurred?
          Fort Wayne, IN 46845
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case 19-23100-jra                      Doc 12           Filed 11/18/19                Page 17 of 23
 Debtor 1 George H. Harvey                                                                                Case number (if known)          19-23100

 4.4
 4         Verizon Wireless                                          Last 4 digits of account number        0001                                             Unknown
           Nonpriority Creditor's Name
           Attn: Verizon Wireless Bankruptcy                                                                Opened 07/12 Last Active
           Admini                                                    When was the debt incurred?            12/31/14
           500 Technology Dr, Ste 550
           Weldon Spring, MO 63304
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify


 4.4
 5         Woodforest Bank                                           Last 4 digits of account number                                                           $570.65
           Nonpriority Creditor's Name
           25231 Grogans Mill Road                                   When was the debt incurred?
           Spring, TX 77380
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify


 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.    Domestic support obligations                                                  6a.       $                         0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                          6b.       $                         0.00
                        6c.    Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                      6e.       $                         0.00

                                                                                                                                 Total Claim
                        6f.    Student loans                                                                 6f.       $                      6,698.00
 Total
 claims
 from Part 2            6g.    Obligations arising out of a separation agreement or divorce that             6g.       $                         0.00

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 16 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                    Case 19-23100-jra                       Doc 12       Filed 11/18/19             Page 18 of 23
 Debtor 1 George H. Harvey                                                                           Case number (if known)   19-23100
                              you did not report as priority claims
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                   0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $             125,100.19

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             131,798.19




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 17 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
    Case 19-23100-jra   Doc 12   Filed 11/18/19   Page 19 of 23



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




             1ST SOURCE BANK
             P.O. BOX 1602
             SOUTH BEND, IN 46634


             ABILITY RECOVERY SERVICE
             ATTN: BANKRUPTCY
             PO BOX 4262
             SCRANTON, PA 18505


             AFFILIATED ACCEPTANCE CORP
             ATTN: BANKRUPTCY
             PO BOX 790001
             SUNRISE BEACH, MO 65079


             AFNI INC
             1310 MARTIN LUTHER KING DRIVE
             P.O. BOX 3517
             BLOOMINGTON, IL 61702


             AMERICREDIT/GM FINANCIAL
             ATTN: BANKRUPTCY
             PO BOX 183853
             ARLINGTON, TX 76096


             BEACON MEDICAL GROUP
             710 N. NILES AVE
             SOUTH BEND, IN 46617


             BURKE COSTANZA & CARBUERRY, LLP
             9191 BROADWAY
             MERRILLVILLE, IN 46410


             CCS
             P.O. BOX 55126
             BOSTON, MA 02205


             CDA/PONTIAC
             ATTN: BANKRUPTCY
             PO BOX 213
             STREATOR, IL 61364
Case 19-23100-jra   Doc 12   Filed 11/18/19   Page 20 of 23




         CHASE BANK
         270 PARK AVE
         NEW YORK, NY 10017


         CLEMENTS LEGAL
         P.O. BOX 36184
         INDIANAPOLIS, IN 46236


         CONVERGENT HEALTHCARE RECOVERY, INC.
         PO BOX 6209
         DEPARTMENT 0102
         CHAMPAIGN, IL 61826


         CREDENCE RESOURCE MANAGEMENT
         17000 DALLAS PARKWAY
         SUITE 204
         DALLAS, TX 75248


         CREDIT ACCEPTANCE
         25505 WEST 12 MILE RD
         SUITE 3000
         SOUTHFIELD, MI 48034


         CREDIT MANAGEMENT, LP
         ATTN: BANKRUPTCY
         PO BOX 118288
         CARROLLTON, TX 75011


         DEANNA S. BAUGHMAN
         212 HAMLET STREET
         HAMLET, IN 46532


         DIVERSIFIED CONSULTANTS, INC.
         ATTN: BANKRUPTCY
         PO BOX 679543
         DALLAS, TX 75267


         ERC/ENHANCED RECOVERY CORP
         ATTN: BANKRUPTCY
         8014 BAYBERRY ROAD
         JACKSONVILLE, FL 32256
Case 19-23100-jra   Doc 12   Filed 11/18/19   Page 21 of 23




         GRANT MERCANTILE AGENCY
         ATTN: BANKRUPTCY
         PO BOX 658
         OAKHURST, CA 93644


         I C SYSTEM INC
         ATTN: BANKRUPTCY
         P.O. BOX 64378
         ST. PAUL, MN 55164


         INDIANA DEPARTMENT OF REVENUE
         BANKRUPTCY SECTION -MS 108
         100 NORTH SENATE AVENUE, N240
         INDIANAPOLIS, IN 46204


         INTERNAL REVENUE SERVICE
         P.O. BOX 7346
         PHILADELPHIA, PA 19101


         JEFFERSON CAPITAL SYSTEMS, LLC
         PO BOX 1999
         SAINT CLOUD, MN 56302


         JOHATHAN R. O'HARA
         1304 VALE PARK ROAD
         VALPARAISO, IN 46383


         KOMYATTE & CASBON, PC
         ATTN: COLLECTIONS DEPARTMENT
         9650 GORDON DRIVE
         HIGHLAND, IN 46322


         LAPORTE PHYSICIAN NETWORK
         P.O. BOX 74008602
         CHICAGO, IL 60674


         LOCKHART,MORRIS & MONT
         1401 N CENTRAL EXPY STE
         RICHARDSON, TX 75080
Case 19-23100-jra   Doc 12   Filed 11/18/19   Page 22 of 23




         NAVIENT
         ATTN: BANKRUPTCY
         PO BOX 9000
         WILES-BARR, PA 18773


         NIPSCO
         1232 W ST RD 2
         IAPORTE, IN 46350


         OFC
         P.O. BOX 775599
         CHICAGO, IL 60677


         PHYCH CONSULT
         809 JEFFERSON AVE
         LA PORTE, IN 46350


         PROFESSIONAL BUREAU OF COLLECTIONS OF MA
         ATTN: BANKRUPTCY
         5295 DTC PARKWAY
         GREENWOOD VILLAGE, CO 80111


         SCHUMACHER CLINICAL PARTNERS
         P.O. BOX 731584
         DALLAS, TX 75373


         SELENE FINANCE
         ATTN: BANKRUPTCY
         PO BOX 422039
         HOUSTON, TX 77242


         SPECIALIZED LOAN SERVICING
         P.O. BOX 636005
         LITTLETON, CO 80163


         SYNCHRONY BANK/WALMART
         ATTN: BANKRUPTCY
         PO BOX 965060
         ORLANDO, FL 32896
Case 19-23100-jra   Doc 12   Filed 11/18/19   Page 23 of 23




         THOMAS LAW FIRM
         11623 COLDWATER ROAD, SUITE 104
         FORT WAYNE, IN 46845


         VERIZON WIRELESS
         ATTN: VERIZON WIRELESS BANKRUPTCY ADMINI
         500 TECHNOLOGY DR, STE 550
         WELDON SPRING, MO 63304


         WOODFOREST BANK
         25231 GROGANS MILL ROAD
         SPRING, TX 77380
